DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/05/2021, which has been entered and made of record.  Claims 1, 6-8, 13-15, and 20 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant’s arguments, regarding the newly recited claim language, filed 04/05/2021, with respect to the rejection(s) of claim(s) 1-20 under Xiang as modified by Westerlink et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiang as modified by Westerlink et al. and Kim et al.’s.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0233917 to Xiang in view of U.S. PGPubs 20030016747 to Westerink et al., further in view of U.S. PGPubs 2013/0028424 to Kim et al..

    PNG
    media_image1.png
    573
    329
    media_image1.png
    Greyscale

		Regarding claim 1, Xiang teaches a method to simulate a three-dimensional (3D) audio environment (abstract, par 0007, “an audio-visual information system that comprising: 
		obtaining, from an audiovisual framework, an audio graph comprising an audio node representing a sound element, and a scene comprising a plurality of graphic nodes representing objects in a scene (Figs 1B, par 0037-0046, par 0048-0058, par 0062, analysis obtained video and audio data about a scene to identify visual objects as graphic node and audio objects as audio note and using metadata to associate one video object with one of audio object by a computer program application);
		binding the audio node from the audio graph to a graphic node of the plurality of graphics nodes of the scene, wherein the graphic node represents a location of an object corresponding to the graphic node in the scene (par 0041, par 0049-0051, par 0058, par 0062, par 0076-0079, par 0085-0087, “Control unit 12 may receive video objects 32 and audio objects 34 and invoke object association unit 26.  Object association unit 26 may associate at least one of audio objects 34 with at least one of video objects 32.  Object association unit 26 may, when performing this association, classify each of audio objects 34 as a type of audio object, typically based 
		modifying, automatically, and for each of a plurality of frames, an audio characteristic of the audio node based on a change in the location of the corresponding object in the scene represented by the graphic node of the plurality of graphics nodes in accordance with the binding (Fig 4, par 0076-0079, par 0088-0089, “Object association unit 26 may utilize the location specified by video 
		outputting, for audio playback, the sound element corresponding to the audio node with the modified audio characteristic (Fig 4, par 0009, par 0038, par 
	But Xiang keep silent for teaching obtaining, from an audio framework, a scene tree that includes a plurality of graphic nodes representing objects in a scene; binding the audio node from the audio graph to a graphic node of the plurality of graphics nodes of the scene tree.

    PNG
    media_image2.png
    326
    366
    media_image2.png
    Greyscale

		In related endeavor, Westerlink et al. teach obtaining, from an audio framework, an audio graph that includes an audio node representing a sound element, and a scene tree that includes a plurality of graphic nodes representing objects in a scene (Fig5, par 009, par 0039-0040, regarding a video framework and descripts a scene using tree structure with visual object nodes and audio nodes, wherein each object in the scene has an associated audio node); binding the audio node from the audio graph to a graphic node of the plurality of graphics nodes of the scene tree, wherein the graphic node represents a location of an object corresponding to the graphic node in the scene (par 0024, par 0029, par 0039-0040, “In FIG. 5, the top or root node 401 contains two children, one for each object in the scene, namely for the video and audio elementary streams.  In MPEG-4 Systems, the scene description of audio can be indicated by a combination of a Sound2D node 402 with an AudioSource node 403.  The AudioSource node contains an identifier by means of an Object Descriptor ID, which determines which (audio) stream is to be 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Xiang to include obtaining, from an audio framework, a scene tree that includes a plurality of graphic nodes representing objects in a scene; binding the audio node from the audio graph to a graphic node of the plurality of graphics nodes of the scene tree as taught by Westerlink et al. to use a tree structure to associate sound sources within the audio component to video objects within the video component of the audio/video signal to determine position information of each sound source based on a position of the associated video object in the video component to create a robust multi-channel sound image from a limited (e.g., mono or stereo) audio source.
		But Xiang as modified by Westerlink et al. do not explicitly teach wherein the location represents a point in 3D space.

    PNG
    media_image3.png
    464
    307
    media_image3.png
    Greyscale

		In related endeavor, Kim et al. teach wherein the graphic node represents a location of an object corresponding to the graphic node in the scene, and wherein the location represents a point in 3D space (abstract, “An audio signal processing apparatus including an index estimation unit that receives three-dimensional image information as an input and generates index information for applying a three-dimensional effect to an audio object in at least one direction of right, left, up, down, front, and back directions, based on the three-dimensional image information; and a rendering unit for applying a three-dimensional effect to the audio object in at least one direction of right, left, up, down, front, and back directions, based on the index information”, Figs 4A-4B, par 0065-0074, “Referring to FIG. 4A, in the image screen 410 
		It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Xiang as modified by Westerlink et al. to include wherein the location represents a point in 3D space as taught by Kim et al. to apply a three-dimensional effect to the audio object in at least one direction of right, left, up, down, front, and back directions, based on the three-dimensional image information to generate stereophonic sound corresponding to a change in a three-dimensional effect of an image object to increase the three-dimensional effect of an audio object.

		Regarding claim 2, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 1, and further teaches wherein the modified audio characteristic of the audio node includes at least one of an obstruction, an occlusion, a reference distance, a maximum distance, and a reverberation of a generated sound (Xiang: par 0076-0079, “This video metadata 52A may, when associated with a 

		Regarding claim 3, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 1, and further teaches wherein the audio node is one of a source audio node, a process audio node, and a destination audio node (Xiang: Fig 4, par 0005, par 0060, par 0076-0079, par 0101; Westerlink et al.: par 0024, par 0029, par 0039-0040, sound element generates sound or modified sound based on the position of virtual object).

		Regarding claim 4, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 3, and further teaches wherein the source audio node generates a sound, the process audio node modifies the generated sound, and the 

		Regarding claim 5, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 1, and Xiang further teaches wherein the audio characteristic of the audio node is automatically modified for every frame in real-time as the environment is rendered (Fig 4, par 0076-0079, “To illustrate, consider video object 32A from image 72A to image 72C, where video object 32A has moved from a first location to a second location and then to a third location along a nearly horizontal line.  Visual analysis unit 22 may identify object 32A, generating video metadata 52A to indicate that, from image 72A to image 72B and then to image 72C, video object 32A has moved from the first location to the second location and then to the third location.  This video metadata 52A may, when associated with a corresponding one of audio objects 34 (e.g., audio object 34A), enable object association unit 26 to augment audio metadata 54A to specify the location of the object that emits audio data identified as audio object 34A more accurately (given that visual scene analysis is commonly more accurate than auditory scene analysis).  Object association unit 26 may then generate audio object 34' having augmented metadata 56A (as shown, for example, in FIG. 2A)” … at same time rendering virtual scene, audio objects are generated, as example, audio objects follow movement of the associated virtual objects (see Fig. 4)).

		Regarding claim 6, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 1, and Xiang further teaches wherein the sound element corresponds to a sound source, and wherein an apparent location of the sound source moves coincident with the change in the location of the object in the scene represented by the one of the plurality of graphics nodes, based on the binding and the modifying (Fig 4, par 0076-0079, “To illustrate, consider video object 32A from image 72A to image 72C, where video object 32A has moved from a first location to a second location and then to a third location along a nearly horizontal line.  Visual analysis unit 22 may identify object 32A, generating video metadata 52A to indicate that, from image 72A to image 72B and then to image 72C, video object 32A has moved from the first location to the second location and then to the third location.  This video metadata 52A may, when associated with a corresponding one of audio objects 34 (e.g., audio object 34A), enable object association unit 26 to augment audio metadata 54A to specify the location of the object that emits audio data identified as audio object 34A more accurately (given that visual scene analysis is commonly more accurate than auditory scene analysis).  Object association unit 26 may then generate audio object 34' having augmented metadata 56A (as shown, for example, in FIG. 2A)” …the change of the audio objects follow movement of the associated virtual objects).

		Regarding claim 7, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 1, and Xiang further teaches wherein the sound element corresponds to a sound listener, and wherein audio characteristics of remote sounds are dynamically modified coincident with the change in the location of the object 
respect to FIG. 2C”).

Regarding claim 8, Xiang teaches a system for simulate a three-dimensional (3D) audio environment, comprising: one or more processors; and memory operatively coupled to a digital image sensor and comprising computer code configured to cause the one or more processors (abstract, par 0032). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 9-14, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 8, the claims 9-14 are similar in scope to claims 2-7 and are rejected under the same rational.

Regarding claim 15, Xiang teaches a non-transitory computer readable storage device comprising computer code for simulating a three-dimensional (3D) audio environment, the computer code executable by one or more processors (abstract, par 0010). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 16-20, Xiang as modified by Westerlink et al. and Kim et al. teaches all the limitation of claim 15, the claims 16-20 are similar in scope to claims 2-6 and are rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616